UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6541


MICHAEL SAMUEL EVANS,

                Plaintiff - Appellant,

          v.

CHRIST FOSTER; PAUL S. WILKERSON,           JR.,   D.P.M.;   SANDRA
WILLIAMS; THIRTEENTH CIRCUIT OFFICE,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(6:15-cv-00573-DCN)


Submitted:   July 23, 2015                    Decided:   July 28, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Samuel Evans, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael    Samuel   Evans   appeals    the   district    court’s    order

accepting     the   recommendation   of     the     magistrate   judge    and

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A (2012).      On appeal, we confine our review to the issues

raised in the Appellant’s brief.         See 4th Cir. R. 34(b).       Because

Evans’ informal brief does not challenge the bases for the district

court’s disposition, Evans has forfeited appellate review of the

court’s   order.     Accordingly,    we    affirm    the   district   court’s

judgment.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                      AFFIRMED




                                     2